Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.

Response to Amendment
	Applicant’s Amendment filed June 29, 2022 has been fully considered and entered.

Claim Objections
 	Regarding claim 8, the claim is objected to for depending from claim 7, which is now cancelled.  For the purposes of examination, the claim will be examined as depending from claim 1.
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rinko et al. (WO 2008/053078 A1 from Applicant’s Information Disclosure Statement).
Regarding claims 11 and 12, Rinko discloses a waveguide display device comprising: a waveguide image display element comprising a waveguide (401 in Figs. 4A-8) and an in-coupling grating (page 9, lines 19-22) to couple incoming light into the waveguide, and an out-coupling grating (404) adapted to couple light out of the waveguide into an eye of a user (page 11, lines 4-10 discloses the waveguide used for computers or other displays which direct light into the eye of a user), and an image projector (402) capable of illuminating the in-coupling grating, wherein at least one of the gratings has a period in the range of 5 µm or more (page 13, lines 22-37).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10 and 17-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rinko et al. (WO 2008/053078 A1 from Applicant’s Information Disclosure Statement) in view of Schubert et al. (US 2018/0024286 A1).
Regarding claims 1 and 21, Rinko discloses a waveguide display device comprising: a waveguide image display element comprising a waveguide (401 in Figs. 4A-8) and an in-coupling grating (page 9, lines 19-22) to couple incoming light into the waveguide, and an out-coupling grating (404) adapted to couple light out of the waveguide into an eye of a user (page 11, lines 4-10 discloses the waveguide used for computers or other displays which direct light into the eye of a user), and an image projector (402) capable of illuminating the in-coupling grating, wherein at least one of the gratings has a period in the range of 5 µm or more (page 13, lines 22-37).  
Still regarding claims 1 and 21, Rinko teaches the claimed invention except for the grating diffracting different wavelengths into approximately the same diffraction angle.  Schubert discloses a waveguide image display element comprising an achromatic grating (520 in Fig. 5) configured for diffracting at least two different wavelengths having the same angle of incidence into approximately the same diffraction angle using different diffraction orders in paragraphs 0052-0053.  Since both of the inventions relate to optical devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use the grating as disclosed by Schubert in the device of Rinko for the purpose of enabling fast switching while maintaining a high resolution.  Further one having ordinary skill in the art at the time of the invention would have found it obvious to arrive at the claimed difference of less than about 5 degrees and more specifically less than about 2 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 2, Rinko discloses the period of the grating is in the range of 5 - 1000 µm, such as 5 - 75 µm in page 13, lines 22-37.
Regarding claims 3 and 18, Rinko discloses the period of the grating is in the range of 10 µm or more, in particular 10 - 50 µm for a two-dimensional grating and 10 - 500 µm for a one-dimensional grating in page 13, lines 22-37.
Regarding claims 4, 17, 19 and 20, Rinko discloses each period of the grating comprises a non-periodic microstructure pattern which repeats from period to period in Fig. 5a and page 17, line 32 to page 18, line 13.
Regarding claim 5, Rinko discloses the grating is periodic in two dimensions, the period in each of said two dimensions being in said range in Fig. 8 and page 19, lines 16-37.  
Regarding claim 6, Rinko discloses the grating is adapted to produce wavelength-dependent and incident angle-dependent division of diffraction efficiencies to different propagating angles in the waveguide in page 10, lines 8-13 and page 17, lines 23-30.  
Regarding claim 8, the proposed combination of Rinko and Schubert teaches the claimed invention except for specifically stating the achromatic properties.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed at least three different wavelength bands for at least 50 angles of incidence spread over an angle range of at least 20 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 9, the proposed combination of Rinko and Schubert teaches the claimed invention except for specifically stating the field of view.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed field of view of at least 60 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10, Schubert discloses a waveguide element used in a near-to-the-eye display (NED), head-mounted display (HMD) or head-up display (HUD) device in the abstract.

Claims 13-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rinko et al. (WO 2008/053078 A1 from Applicant’s Information Disclosure Statement) in view of Schubert et al. (US 2018/0024286 A1), further in view of Vallius et al. (US 2011/0038049 A1 from Applicant’s Information Disclosure Statement).
Regarding claims 13-16, the proposed combination of Rinko and Schubert teaches the claimed invention except for a method of designing and optimizing the grating.  Vallius discloses a method of designing, and optionally manufacturing a waveguide element, the method comprising choosing a waveguide having a thickness and material, choosing one or more grating regions on the waveguide, choosing at least one optical performance target of the waveguide for light diffracting via said one or more grating regions, providing a grating optimization processor containing a grating model having as a variable at least one of the following: period of the grating and microstructure of the grating unit, and running the grating optimization processor for optimizing the at least one variable of the grating model so that the grating satisfies said optical performance target when placed on said one or more grating regions in paragraphs 0019, 0032, 0037 and 0041-0044.  Since all of the inventions relate to optical devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use the method of designing and optimizing the grating as disclosed by Vallius in the device of the proposed combination of Rinko and Schubert for the purpose of better controlling the properties of the grating.  Since Rinko already teaches or suggests the waveguide having multiple gratings with a period in the range of 5 µm or more and the gratings adapted to produce wavelength dependent diffraction as stated above, the proposed combination would naturally have these characteristics as well.

Response to Arguments
Applicant's arguments, see pages 6-9, with respect to claims 1 and 13 have been considered but are moot in view of the new grounds of rejection.  Claims 11 and 12 were not amended.  However, no specific arguments were presented regarding these claims and as such, they remain rejected under the previous grounds of rejection via 35 U.S.C. 102(a)(1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        July 28, 2022